      Case 1:20-cr-00388-DLC Document 85 Filed 01/27/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :                 20cr388 (DLC)
                                       :
                -v-                    :                    ORDER
                                       :
VLADIMIR REYES,                        :
                                       :
                          Defendant.   :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

     On January 14, counsel for Valdimir Reyes made his third

application for bail.    His criminal trial is scheduled to begin

on February 24, 2021.    For the reasons explained in the

Government’s January 19 opposition to this application, which

are incorporated by reference, and for the reasons set forth

below, the application is denied.      Reyes’ January 26 request for

a hearing is also denied.

     Reyes was arrested on August 5, 2020.        On August 20 and

again on September 11, the Court denied Reyes’ applications to

be released on bail.    Reyes has offered no new information that

requires the Court to revisit those rulings.

     Reyes is detained in the Essex County Correctional

Facility.   The facility permits window visits, videoconferencing

and confidential telephone calls with counsel.        Defense counsel

does not appear to have taken advantage to date of either the

window visits or the videoconferencing facilities.         To the
         Case 1:20-cr-00388-DLC Document 85 Filed 01/27/21 Page 2 of 2


extent defense counsel requires assistance in obtaining access

to his client, he shall promptly seek assistance from the

Assistant United States Attorney.         If that assistance proves

inadequate, he should promptly contact the Court.


Dated:      New York, New York
            January 27, 2021


                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                      2
